Title: 1771. Tuesday. June 4th.
From: Adams, John
To: 


       Rode over to the Spring. One Childs had built a little House, within a few Yards of the Spring, and there some of the lame and infirm People keep. The Spring arises at the Foot of a Steep high Hill, between a Cluster of Rocks very near the Side of a River. The Water is very clear, limpid and transparent, the Rocks And Stones and Earth at the Bottom are tinged with a reddish yellow Colour, and so is the little Wooden Gutter that is placed at the Mouth of the Spring to carry the Water off—indeed the Water communicates that Colour, which resembles that of the Rust of Iron, to whatever Object it washes. Mrs. Child furnished me with a Glass Mugg, broken to Pieces and painted together again, and with that I drank pretty plentifully of the Water. It has the Taste of fair Water with an Infusion of some Preparation of steel in it, which I have taken, heretofore—Sal Martis, somewhat like Copperas. They have built a shed over a little Reservoir made of Wood, about 3 feet deep and into that have conveyed the Water from the Spring, and there People bath, Wash and plunge, for which Childs has 8d. a time. I plunged in twice—but the 2d time was superfluous and did me more hurt than good, it is very cold indeed.
       Mrs. Child directed me to one Greens about half a Mile from the Spring, as a Place to lodge at, and when I got there I found it was my old Acquaintance John Green who lived with Coll. Chandler at Worcester while I lived with Putnam and married A. Ward, daughter of Captn. Ward and Sister of Sam. Ward who married Dolly Chandler.
       Green told me, to day, that he had lived in Woodstock 13 Years and had nothing but bad luck, all the Time. Now he was about to try whether Change of Place, would alter his fortune. I asked what bad Luck? He said he had fail’d in Trade like a fool—and after Dinner he said that the richest Men were such as had fail’d in Trade. His Uncle John Chandler broke once, and very nigh breaking another Time. His Uncle Tommy Green broke once. John Spooner broke once. So I dont entirely despair.—This News I was not att all surprized to hear, for I thought fifteen Year ago, that Jno. Green would turn out so. He was a boaster of his Vices—a great affecter of licentiousness—and at last got in Love, like a fool, with a Girl, much too good for him. He says that McClelan of Woodstock is the richest Man in that Town, by a great Run of surprizing Luck in Trade in English, W. India Goods and Potash.
       Dined at Greens, and after 2 Hours by Sun took my Horse and went to the Spring again, and drank of the Water. Then I rode up the Mountain, at the Foot of which this Spring ooses. The Hill is high And the Prospect from it, extensive, but few cultivated Spots appear, the Horison is chiefly Wilderness. The Mountain seems to be a Body of Oar, Iron Oar, I suppose, and the Water filtrating thro that Mountain of Mineral’s imbibes its salubrious Quality. What Particles it is impregnated with, I cant tell—But it is saturated with something. The Bottom and sides of the Cistern are painted a deep yellow, and a plentifull Dust or flour remains after the Water is drawn off. They say, that this yellow Sediment is the best thing for Scrophulous Humours, or any other Breakings out, Eruptions, Sores, Ulcers, Cankers, &c.
       Jno. Green and his Wife reminded me to day of the old Story of Betsy Friswell, who staid at Mrs. Putnams when I was there and afterwards fell in Love, with Green. She fell in Love at Worcester, but restrained and suppressed her Passion, till sometime after Green made his Appearance at Woodstock Meeting and the sight of him revived all her old Thoughts and Emotions, and quite overcame her. She went into Fits &c. and her Brother prevailed on Green to go and see her, and she asked him, whether she should live or die, for her life and death were in his Power. If he would have her she should live, if not, she should die. He said He could not—he was engaged—or could not like her well enough—and She went into Fits, immediately, and languished away and died. This Anecdote was very familiar to me, when I first left Worcester. I have told it 100 times, with much Pleasure and Laughter, but had entirely forgot it, so that I could not for some Time recollect the Name of Betsy Friswell. But I never heard before the melancholly Circumstance that the poor Girl died.
       The Place where I now sit, in the Chamber in Greens House, has the Command of a great View, this is a Mountainous Country. This House stands upon very high Land, and here is a fine spacious Road laid out, very wide and of great Length and quite strait, which lies right before me now, with the Meeting House in the Middle of it, more than half a Mile off.
       Coll. Abijah Willard and Sam Ward and another bought of Wm. Brown of Salem, or Virginia, 7000 Acres of Land in this Town, and they are about erecting Iron Mills here, Furnaces, &c. and there is a Talk of making this a Shire Town, &c. Unimproved Land is to be bought in this Town in great Plenty for 6s. an Acre.
       At Night, Green call’d to his Wife, come put by your Work and come in, and takes his Family Bible, and reads a Chapter and then makes a long Prayer of half an Hour, and we all go to bed.
      